Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-21 and 24-27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Emter (US6,672,303), which shows all of the claimed limitations.  Emter shows: 
Claim 15 (New): A foldable grill device 10 comprising: a cooking grill 24; a heating device 26 which is configured to be operated with a flammable gas (col. 2, lines 23-27); and a carrier frame which is configured hold the cooking grill, the carrier frame comprising, a plurality of plate-shaped walls 12,14,18,20, and at least two opposite bearing elements in which the heating device is held so as to be releasable (fig. 1,2), wherein, the plurality of plate shaped walls are interconnected via releasable plug-in connections 40,42,54,56 so that a release of the releasable plug-in connections converts the foldable grill device into a transport and storage state in which the plurality of plate- shaped walls and the (capable of performing this function).  
Claim 16 (New): The foldable grill device as recited in claim 15, wherein the heating device is provided as a tubular fuel rod 26 which comprises a plurality of outlet openings 28 for an outflow of the flammable gas (col. 2, lines 20-24).  
Claim 17 (New): The foldable grill device as recited in claim 16, wherein, the tubular fuel rod further comprises a first end and a second end which is arranged opposite to the first end (fig. 2), Page 5 of 8a connection for a storage container which comprises the flammable gas in a liquid state is arranged on the first end (col. 2, lines 23-27; fig. 1,2), and the tubular fuel rod is closed in a gas-tight manner at the second end (inherent).  
Claim 18 (New): The foldable grill device as recited in claim 17, wherein the connection for the storage container is arranged so as to be on an outside of the carrier frame (inherent; col. 2, lines 23-27; fig. 1,2).  
Claim 19 (New): The foldable grill device as recited in claim 15, wherein at least one of the at least two opposite bearing elements 12,14 is formed by an opening 30,36 in the carrier frame which is configured so that a portion of the heating device is insertable with a play (fig. 1,2).  
Claim 20 (New): The foldable grill device as recited in claim 19, wherein, the heating device comprises at least one blocking element 32,38, and a movement of the heating device in a direction between the at least two opposite bearing elements is delimited by the at least one blocking element on the heating device (col. 2, lines 27-32; fig 1,2).  
Claim 21 (New): The foldable grill device as recited in claim 20, wherein the at least one blocking element comprises at least one of an outer blocking element which is arranged on an outside of the carrier frame and an inner blocking element which is arranged on an inside of the carrier frame (fig. 1,2).  
Claim 24 (New): The foldable grill device as recited in claim 15, wherein the plurality of plate-shaped walls of the carrier frame comprises at least four side walls which are arranged perpendicular to one another and which are interconnected via the releasable plug-in connections (fig. 1,2).  
Claim 25 (New): The foldable grill device as recited in claim 24, wherein at least two of the at least four side 18,20 walls comprise an indentation 50 (on wall 18 and the space between tabs 54 on wall 20) on an underside thereof (fig. 2).  

Claim 26 (New): The foldable grill device as recited in claim 24, wherein, the releasable plug-in connections are each formed by hook lugs and by insertion slots, and each of the hook lugs are configured to mesh with one of the insertion slots as a result of a movement in a direction of edges of the at least four side walls to be connected (col. 2, lines 33-55; fig. 1,2).  
Claim 27 (New): The foldable grill device as recited in claim 24, wherein the plurality of plate-shaped walls further comprises a bottom part which is attached to the carrier frame via the releasable plug-in connections below the heating device (fig. 3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 22 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Emter (US6,672,303) in view of Ahmed (US2016/0069564).  
Emter discloses substantially all of the claimed limitations as described above including a burner rod and the components attached via releasable plug-in connections, but fails to explicitly teach the blocking element arrangement or the flame cover.
Ahmed, in the same or related field of endeavor, teaches that it is known in the art to provide a stopping element 104 and flame cover (fig. 11) as recited in the claims.
Ahmed teaches that such an arrangement provides for addressing the concerns of corrosion (para. 0004-0006).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the above mentioned as taught by Ahmed into the invention disclosed by Emter, so as to provide for addressing concerns of corrosion.

Allowable Subject Matter
Claim 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

January 14, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762